COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  FRANCISCO VALLES,                                               No. 08-18-00061-CR
                                                  §
                                     Appellant,                     Appeal from the
  v.                                              §
                                                                  409th District Court
  THE STATE OF TEXAS,                             §
                                                               of El Paso County, Texas
                                     Appellee.    §
                                                                  (TC# 20150D02069)

                                            JUDGMENT

       The Court has considered this cause on the record and concludes there was no reversible

error in the judgment. We therefore affirm the judgment of the court below. This decision shall

be certified below for observance.

       IT IS SO ORDERED THIS 17TH DAY OF JANUARY, 2020.


                                              MICHAEL MASSENGALE, Former Justice

Before Palafox, J., Barajas, C.J., (Senior Judge), and Massengale, J. (Former Justice)
Barajas, C.J., (Senior Judge)(Sitting by Assignment)
Massengale, J., (Former Justice)(Sitting by Assignment)